United States Court of Appeals,

                                              Fifth Circuit.

                                        Nos. 90–2570, 91–2220.

   R.N. STINE d/b/a Patland Oil Company, Patricia W. Stine, Scott N. Stine, Susan M. Stine,
Sherryl F. Stine, and Stacy E. Stine, Trustees, Plaintiffs–Appellees, Cross–Appellants,

                                                    v.

MARATHON OIL COMPANY, Individually and as Successor in Interest to Husky Oil Company,
Defendant–Appellant, Cross–Appellee.

                              R.N. STINE, etc., et al., Plaintiffs–Appellees,

                                                    v.

                             HUSKY OIL COMPANY, et al., Defendants,

                          Marathon Oil Company, etc., Defendant–Appellant.

                                              Oct. 30, 1992.

Appeals from the United States District Court for the Southern District of Texas.

Before BRIGHT,** JOLLY, and BARKSDALE, Ccuit Judges.

          E. GRADY JOLLY, Circuit Judge:

          This appeal arises from a diversity action concerning an oil patch joint operating agreement

to which Texas law applies.

          The Stines and Patland Oil Company ("Stine") and Marathon Oil Company (through its

predecessor, Husky Oil Company)1 became co-owners of oil leases in Texas and entered into a Joint

Operating Agreement ("JOA"), which governed their relationship. The JOA contained an exculpatory

clause and, under certain circumstances, gave Marathon, as Operator, a lien on the proceeds from the

sale of Stine's share of oil and gas produced from the leases. The JOA also created duties and rights

between the parties concerning drilling and operation of wells, abandonment of dry holes or wells,

etc.

          Stine alleged that Marathon breached duties owed him under the JOA in connection with

   *
       Senior Circuit Judge of the Eighth Circuit, sitting by designation.
   1
       Husky made the original deal with Stine. Husky later was acquired by Marathon.
testing and completion of wells; that Marathon tortiously interfered with his gas sale contract with

Cibolo Gas, Inc. (the purchaser of Stine's share of gas); and that Marathon, by failing to drill certain

exploratory wells, abandoned a substantial portion of the lease acreage and, therefore, he (Stine) was

entitled to an assignment of that acreage.

       Summary judgment was entered in favor of Marathon on Stine's claim for an assignment of

lease acreage. After a jury verdict in his favor, judgment for Stine was entered on contract, tortious

interference, and punitive damage counts. The district court awarded attorney's fees to Stine, but did

not require a breakdown of fees between the contract and tort claims. In the court's view, the two

claims were so intertwined that a breakdown would be "impossible" and, in any event, was not

"required."

       Marathon appeals the jury verdict and the award of attorney's fees; Stine cross-appeals

summary judgment on the acreage assignment issue. For the reasons set out below, we AFFIRM in

part, REVERSE in part, and REMAND for retrial of certain issues.

                                                   I

       In its broadest outlines, the relevant background is as follows: In March 1982, Stine arranged

with InterNorth, Inc. to take over and develop some 60,000 acres (the Whitehead ranch) of

InterNorth leasehold in Concho and Menard counties in Texas. The agreement between Stine and

InterNorth is kno wn as a "farmout." Through this agreement the owner of a lease delegates, i.e.,

"farms out," the exploration and development of that lease and assigns that portion of its leasehold

interest. With InterNorth's consent, Stine assigned a portion of his interest under the farmout

agreement to Marathon in return for Marathon's payment to Stine of $843,750. Stine and Marathon

memorialized their agreement in a "letter agreement" and the Joint Operating Agreement ("JOA").

The JOA is a comprehensive document that sets out in detail the rights and duties of the parties. The

reach of the JOA's exculpatory clause is a central issue in this appeal.

       The farmout from InterNorth required Stine to drill several exploratory wells and continue

a regular schedule of drilling such wells; otherwise, the leasehold acreage that was not in actual

production would revert to InterNorth or to the lessor. In the letter agreement between Stine and
Marathon, Stine agreed to drill the first three exploratory wells. The agreement gave Marathon the

right to take over as operator of the farmed out acreage after the first three wells were completed.

       Stine drilled the wells, the last of which was productive. Marathon then took over as

Operator and drilled two additional wells, which it said were dry. Marathon then proposed to plug

and abandon the dry wells. Stine objected; he wanted the wells tested for oil in shallow formations.

Marathon did not test the wells. According to Marathon, at that point, Stine failed to comply with

the JOA's requirements to take over the wells. Marathon, therefore, later plugged and abandoned

them, but only pursuant to what it contends was an order from the Texas Railroad Commission.

Stine disputes that the Railroad Commission ordered the wells plugged and abandoned. It contends

that the "order" was only an inquiry and that, before plugging and abandoning was actually required,

Marathon could easily have obtained an extension of time. Stine argues that, because Marathon failed

to turn these wells over to him in accordance with the JOA, the wellbore was damaged;

consequently, he had to drill replacement wells in order to test the formations penetrated.

       Marathon continued acting as Operator of what had become known as the South Branch Field

for several years. During this time, both Stine and Marathon drilled other wells, some were

successful and some were not. Stine and others laid a pipeline to the field so that gas could be sold,

and further developed the leasehold. Stine contends that Marathon failed timely to complete wells

in formations that later proved to be productive. Stine also contends that Marathon refused to share

information, as required by the JOA.

       Finally, Stine contends that Marathon tortiously interfered with his contract for the sale of his

gas to Cibolo Gas, Inc., the operator of a gas pipeline that serves the South Branch field. The JOA

sets out a procedure applicable to drilling and all other operations, pursuant to which the operator

proposes operations and estimates costs. Each nonoperator then may consent to such operations and

its share of the costs. When a nonoperator does not consent ("goes nonconsent" or "nonconsents"),

he takes a gamble. If the operat ion is successful, the operator may collect a multiple of the

nonoperator's share of the costs from any production gained by the operation as a reward for having

assumed the risk. If, on the other hand, the operation does not result in production, the nonoperator
pays not hing. Under the terms of the JOA, Marathon has the right to take the proceeds of a

nonoperator's sale of oil and gas to recover the nonoperator's unpaid share, consent or nonconsent,

of drilling and operation costs.

        Marathon contends that by June 1983, Stine owed over $600,000 for his share of drilling and

operating expenses. In his claim for tortious interference, Stine, while admitting that he owed

Marathon his share of charges, argues that Marathon wrongfully overcharged him and wrongly

collected his proceeds from Cibolo. Furthermore, on appeal, he argues that Marathon's "embargo"

on information left him in the dark about how much Marathon claimed he owed it and how long

Marathon would continue to take his proceeds from Cibolo.

        Then Cibolo exercised its right under its contract and demanded that Stine reduce the price

of his gas by nearly one-half. Stine contends that he refused to accept the lower price and allowed

his contract with Cibolo to lapse in order to regain control of his gas revenue because he did not

know when this situation with Marathon would end. Consequently, Stine argues that he was

damaged by loss of sales of his gas to Cibolo.

        Although admitting Stine was overcharged, Marathon disputes Stine's claim of damages.

Marathon questions whether Stine was damaged and whet her its conduct caused Stine's alleged

damages. Marathon also contends that because the JOA gave it the right to take the proceeds of the

sale of Stine's gas to Cibolo, it can be liable only for breach of contract. Marathon further contends

that, because of the exculpatory clause in the JOA, it can be held liable on that basis only if Stine can

show that its actions were grossly negligent or willful, a point on which the district court failed to

instruct the jury.

                                                   II

        In 1983, Marathon sued Stine and others for uncollected operating expenses. Stine

counterclaimed and after Marathon had collected, the court realigned the parties. The district court

then rendered partial summary judgment in Marathon's favor on Stine's claims that Marathon had

abandoned its interest in the lease and that Stine had suffered damages. The remainder of Stine's

claims were tried to a jury, which rendered a verdict on May 4, 1990.
        The jury found that Marathon had breached its contract with Stine by not delivering operation

of two wells to Stine before plugging and abandoning them. The jury found that this breach had

caused $106,000 in damages to Stine. The jury also found that Marathon had breached its contract

with Stine by not furnishing information as required, causing $750,000 in damages. It found a further

breach in Marathon's failure to complete wells in the Tannehill and Lower Cook potential oil sands,

which caused $1,500,000 in damages to Stine. The jury found that Marathon was not grossly

negligent or guilty of willful misconduct in its operation of well 3, but it did find that Marathon's gross

negligence or willful misconduct led to water intrusion in wells 3, 4, 6, and 7 causing $50,000 in

damages to Stine. The jury also found that, by causing Cibolo to wrongfully withhold payments to

Stine, Marathon tortiously interfered with Stine's contract to sell gas to Cibolo causing actual

damages t o Stine of $750,000. In addition, the jury found that Marathon's interference was

committed with actual malice and, accordingly, awarded Stine $5,000,000 in punitive damages.

        The court awarded Stine $222,000 and prejudgment interest for nonconsent penalties that

Marathon had improperly collected, as well as $112,034 and prejudgment interest for Marathon's

unpaid share of the costs of wells 12 through 17. The parties do not appeal these awards.

        Judgment in Stine's favor, based on the jury's verdict and court's awards, was entered June

25, 1990. The district court's order denying Marathon's amended motion for new trial was entered

August 9, 1990, and the district court awarded Stine attorney's fees in the amount of $1,230,000 on

December 28, 1990. Stine v. Marathon Oil Co., 753 F. Supp. 202 (S.D.Tex.1990). Timely notices

of appeal as to both orders were filed and this appeal, consolidating the two, followed.

                                                    III

        In this diversity case, we apply the substantive law of Texas. Erie Railroad Co. v. Tompkins,

304 U.S. 64, 78, 58 S. Ct. 817, 822, 82 L. Ed. 1188 (1938). We review the trial court's conclusions

of law de novo. Pullman–Standard v. Swint, 456 U.S. 273, 287, 102 S. Ct. 1781, 1789, 72 L. Ed. 2d
66 (1982). The jury's findings of fact are reviewed on the whole record and are affirmed if supported

by substantial evidence; a scintilla of evidence is insufficient to present a question for the jury, and

the jury's finding must be supported by something more t han "some evidence." Boeing Co. v.
Shipman, 411 F.2d 365, 370–74 (5th Cir.1969). In reviewing the jury's findings, we look to "the

[jury charge] as a whole in the context of the entire case. The judge must instruct the jurors fully and

correctly on the law applicable to the case." Crist v. Dickson Welding, Inc., 957 F.2d 1281, 1287

(5th Cir.1992). The district court has broad discretion in this regard, therefore, our review of its

charge to the jury and jury interrogatories is deferential. Bradshaw v. Freightliner Corp., 937 F.2d
197, 200 (5th Cir.1991). We will reverse a judgment only when "the charge as a whole leaves us with

substantial and ineradicable doubt whether the jury has been pro perly guided in its deliberations.

(Citation and internal quotation marks omitted.)" Hall v. State Farm Fire & Casualty Co., 937 F.2d
210, 214 (5th Cir.1991).

                                                   A

       The reach of the exculpatory clause contained in Article V of the JOA is one of the key

questions of this appeal. The clause provides:

                                               Article V.

                                               Operator

       A. Designation and Responsibilities of Operator: _______________ shall be the Operator
       of the Contract Area, and shall conduct and direct and have full control of all operations on
       the Contract Area as permitted and required by, and within the limits of, this agreement. It
       shall conduct all such operations in a good and workmanlike manner, but it shall have no
       liability as Operator to the other parties for losses sustained or liabilities incurred, except as
       may result from gross negligence or willful misconduct. The further provisions of Exhibit
       "D" attached hereto shall apply in this regard. [Underlined material typed in.]

Joint Operating Agreement, Art. V.A. Marathon and Amicus, Texas Mid–Continent Oil & Gas

Association (TMOGA), would have this wording interpreted in such a way that the Operator was

protected from liability in connection with any act done under color of the JOA, both torts and

breaches of contract. The district court, on the other hand, interpreted the clause to apply only to

acts "unique to the operator under the contract." Stine would have us limit the operation of the

clause to physical acts by the operator within the geographic limits of the contract area of the

operating agreement.

        A trial court's findings of fact will not be overturned on appeal unless clearly erroneous.

Fed.R.Civ.P. 52(a). The interpretation of a contract, however, is a matter of law reviewable de novo
on appeal. City of Austin v. Decker Coal Co., 701 F.2d 420, 425 (5th Cir.1983), cert. denied, 464
U.S. 938, 104 S. Ct. 348, 78 L. Ed. 2d 314 (1983). In Texas, exculpatory clauses are not favored and

are strictly construed. K & S Oil Well Service v. Cabot Corp., 491 S.W.2d 733, 738, 739

(Tex.Civ.App.—Corpus Christi, 1973, writ ref'd n.r.e.). To have effect, the contract must be clear

and unambiguous. Id. at 738.

         The clause at issue is sufficiently clear and unambiguous. The clause provides that the

Operator "shall conduct all such operations in a good and workmanlike manner, but it shall have no

liability as Operator to the other parties ... except such as may result from gross negligence or willful

misconduct." JOA V.A. (emphasis ours). The clause uses the word "liability"—"a broad legal term"

whose meaning includes "legal responsibility" and "responsibility for torts." Black's Law Dictionary

914 (6th ed. 1990). We find this sufficiently states the parties' intent and, thus, is drafted well enough

to meet the requirement of Texas law.

        We must now decide how far the exculpat ory clause reaches. One authority made the

following comment on the language found in Article V:

        The more serious question is the effect of the ... language of Art. V [which] state[s] that the
        operator shall have no liability to the other parties for losses sustained or liabilities incurred,
        "except such as may result from gross negligence or willful misconduct." Thus the operator
        is not liable to the nonoperators for injury caused by the operator's ordinary negligence....
        Such clauses do not, of course, purport to authorize the operator to act in a negligent manner.
        They do however, purport to exculpate the operator from liability for negligent injury to the
        joint property and partially indemnify him against liability for negligent injury to third parties.
        Under Art. V., the operator would not be liable to the nonoperators if his negligent drilling
        resulted in the well blowing out.

Ernest E. Smith, Duties and Obligations Owed By An Operator to Nonoperators, Investors, and

Other Interest Owners, 32 Rocky Mtn.Min.L.Inst. 12–30 (1986) (hereinafter Duties and Obligations

). Smith goes on to ask: "Does the language of Art. V. ... also relieve the operator from liability for

conduct which is in breach of specific provisions of the operating agreement?" Id. He answers,

"[t]he history of the language used in the model forms suggests that it does."

        Another authority explains the operation of the clause in this manner: "Operator is exonerated

from all losses sustained or liabilities incurred, except those losses or liabilities which "may result from

gross negligence or willful misconduct.' " Andrew B. Derman, Joint Operating Agreement: Working
Manual, 2 NATURAL RESOURCES LAW SECTION MONOGRAPH SERIES 11 (1986). Derman

cites a Texas case as holding "that the failure to send supplemental AFE's was not gross negligence,"

id. (citing Argos Resources v. May Petroleum, Inc., 693 S.W.2d 663 (Tex.App.—Dallas [5 Dist.]

1985, writ ref'd n.r.e.), clearly implying, in his view, that the operator's acts in accounting for and

billing drilling costs under the operating agreement are subject to the protection of the exculpatory

clause.

          This court has found, on at least two occasions, that an exculpatory clause in an operating

agreement may extend to administrative functions performed by the operator. See Caddo Oil Co. v.

O'Brien, 908 F.2d 13, 17 (5th Cir.1990) (Caddo, as "Operator," was excused from accounting to

nonoperator for charges for operations and was not held to a fiduciary standard because operating

agreement made operator "liable to the Owners only in cases of the Operator's willful misconduct");

Grace–Cajun Oil Co. No. Two v. Damson Oil Corp., 897 F.2d 1364, 1366 (5th Cir.1990) (Damson's

failure to file well status application not protected by wording exculpating "liability as Operator ...

except ... from breach of the provisions of this agreement" because agreement appointed Damson as

"agent ... for all purposes").

          The tenor of the wording of the exculpatory clause is that Marathon is not liable for good faith

performance of "duties under this agreement," but is liable for acts "outside the scope of [its] power

under the agreement."            See Spiritas v. Robinowitz, 544 S.W.2d 710, 718, 717–20

(Tex.Civ.App.—Dallas 1976) (broad exculpatory clause did not reach to acts outside those

authorized, as limited, by the agreement). Cf. Hamilton v. Texas Oil & Gas Corp., 648 S.W.2d 316,

323–24 (Tex.App.—El Paso 1982) (JOA provided that damages for acts of Operator could not be

awarded absent gross negligence or breach of provisions of JOA; moving drillsite without informing

non-operating parties, failing to notify nonoperators, and denying move constituted gross negligence

and the damage award was affirmed). Thus, in the present case, Marathon is not liable for any action

taken in connection with the completion, testing or turnover, or any well drilled under the provisions

of the JOA unless Stine can prove that Marathon's actions were grossly negligent or willful. This

protection extends to Marathon's various administrative and accounting duties, including the recovery
of costs under the authority of the JOA.

        It is clear to us that the protection of the exculpatory clause extends not only to "acts unique

to the operator," as the district court expressed it, but also to any acts done under the authority of

the JOA "as Operator." This protection clearly extends to breaches of the JOA. It also reaches other

acts including acts performed "as Operator" under the authority of the JOA that amount to tortious

interference with contracts with third parties. We, therefore, hold that the exculpatory clause protects

Marathon from liability for any act taken in its capacity "as Operator" under the JOA (except for

gross negligence or willful misconduct).

                                                   B

        Having determined the reach of the exculpatory clause, we turn to issues that its application

will resolve.

                                                   (1)

        First, we consider Jury Interrogatory 1:

        Do you find that Marathon breached the contract with Patland, Marathon's breach caused
        damage to Patland [Stine], and there is an amount of damage, if any?

The jury found, in response to this question, that Stine was damaged in an amount totalling

$2,356,000 as a result of Marathon's 1) "not delivering operation of Wells 8 and 9 to Patland before

plugging and abandoning them," 2) "no t furnishing ... the information required to be exchanged

between the co-owners," and 3) "not completing wells in the potential oil sands ... earlier than was

eventually done." As set out above, we have det ermined that the exculpatory clause in the JOA

excuses Marathon for "any liability for any act taken in its capacity "as Operator' if authorized by the

JOA (except for gross negligence or willful misconduct)." We note that all three grounds on which

the jury found liability were for Marathon's acts "as Operator." The district court, narrowly

interpreting the exculpatory clause, did not require any finding by the jury of gross negligence or

willful misconduct.

        This portion of the verdict, therefore, cannot stand. For this reason, the judgment of the

district court awarding damages for "1. Breach of Contract A. Failure to turnover operations:

$106,000 and prejudgment interest, B. Failure to provide information: $750,000 and prejudgment
interest, and C. Failure to complete wells timely in potential oil sands: $1,500,000" is REVERSED

and REMANDED for a new trial with the jury properly instructed in the light of our interpretation

of the exculpatory clause in Article V of the JOA.

                                                   (2)

           Marathon also complains that "Stine repudiated both Marathon's title to critical portions of

their jointly owned lease and Marathon's contractual right to serve as operator." It then asks if it can

"nonetheless be liable to Stine for failing to complete certain wells earlier than it did?" Our reversal

of the district court's judgment against Marathon for "[f]ailure to complete wells timely in potential

oil sands" renders this question moot in the context of this appeal. Marathon may raise this issue on

retrial.

                                                    C

           We turn now to address Stine's claim for tortious interference by Marathon with the gas

purchase contract between Stine and Cibolo.

           The Texas Supreme Court has held that the assertion of rights under, or breach of, one

contract may also at the same time be a tortious interference with "a third party's contract if it is done

with a purpose and effect of preventing the third party from performing its contract with another."

American National Petroleum Corp. v. Transcontinental Gas Pipe Line Corp., 798 S.W.2d 274, 279

(Tex.1990). In that case, Transcontinental Gas Pipe Line Corp. ("Transco") had gas purchase

contract s with American National Petroleum Corp. ("ANPC"). ANPC also had gas balancing

agreements with the operators of fields in which it owned interests in gas wells. Id. at 275–76. The

gas balancing agreements required the operators to maintain a balance in gas sales among the various

working interest owners in the fields. Id. Transco breached its purchase contracts by refusing to take

ANPC's gas. At the same time, Transco notified the operators of the fields that if they tried to

maintain balance as required by the balancing agreements and delivered ANPC's gas, Transco would

stop gas purchases from the operators. Id. at 276–77. The jury found that Transco had breached its

contracts with ANPC and had tortiously interfered with the gas balancing agreements between ANPC

and the operators and awarded damages. Id. at 277–78.
        On appeal to the Texas Supreme Court, Transco argued that it had "established that it was

privileged to interfere with the gas balancing agreements." Id. at 279. The court replied that

"Transco's arguments that it was privileged to interfere amount to an assertion that an act that is a

breach of a direct contract can never also be a tortious interference with a different contract. That

is not the law.... A knowing and intentional breach of one's direct contract may also be an act

tortiously interfering with a third party's contract, if it is done with a purpose and effect of preventing

the third party from performing its contract with another. [Citations omitted.]" Id. Thus, under

Texas law, Stine could make out a tort claim against Marathon if he could prove that Marathon

intentionally interfered with his contract to sell gas to Cibolo and that Marathon's actions damaged

him.

        At this point, let us once again review the facts and theory behind Stine's claim for tortious

interference with his contract to sell gas to Cibolo. As operator of the field, Marathon conducted all

operations for the interest holders in the field. Stine, a nonoperator, had a responsibility to pay his

share of the operation costs incurred by Marathon. The JOA gave Marathon the right to collect the

proceeds of Stine's gas sales to recover Stine's unpaid share of operating costs. In August 1983,

Marathon exercised this right by notifying Cibolo, the purchaser of Stine's gas, to forward to

Marathon the funds it owed Stine. Thereafter, Cibolo began paying Stine's gas sale proceeds to

Marathon.

        In early February 1984, Cibolo exercised its right under its gas purchase contract with Stine

and demanded that Stine, if he wished to continue to sell his gas to Cibolo, reduce the price of his gas

by one-half. The record shows that on March 7, 1984, Stine terminated its gas sales t o Cibolo.

Sometime in March 1984, Stine's debt to Marathon was satisfied. Cibolo continued, however, to

send the proceeds of Stine's gas sales to Marathon. Indeed, on April 4, Marathon wrote a letter to

Cibolo directing it to continue to send to Marathon Stine's proceeds, notwithstanding the fact that

it knew or should have known that Stine's debt was satisfied.

        Stine's theory is that he ceased his relationship with Cibolo, not because of the lower price

Cibolo was willing to pay for Stine's gas, but in order "to regain control of his gas revenue" from
Marathon. As presented to and decided by the jury, Marathon's tortious act or acts of interference

with the Stine–Cibolo contract occurred when Marathon notified Cibolo to continue to withhold

Stine's revenues, knowing that Stine's debt to Marathon had been paid. The record does not establish

a precise date when Marathon knew that Stine's debt had been paid, but viewing the record most

favorably to Stine, it was sometime in March. In any event, Marathon's tortious act or acts, the

theory argues, caused Cibolo wrongly to withhold Stine's money, which in turn caused Stine to cease

his relationship with Cibolo so that his money would no longer be wrongly withheld, which resulted

in damages to Stine from the loss of his gas sales to Cibolo.

        With this background in mind, we now turn to the instructions the district court gave the jury.

Like the earlier discussed instructions, these instructions also were defective. In collecting the funds

from Cibolo, Marathon was still acting as operator under the JOA and, hence, was still entitled to the

protection provided by the exculpatory clause. Thus, the jury instructions were deficient because they

did not inform the jury that Marathon's alleged tort—sending notices to Cibolo—must have resulted

from Marathon's gross negligence or willfulness. It is certainly true, however, that the jury found that

Marathon intentionally, and without legal excuse, interfered with Stine's gas contract. Furthermore,

in answer to question four, which concerned punitive damages, the jury found that Marathon's

interference was malicious. Thus, if this omission in the instructions was our only concern, the jury's

answer to question number four might have saved the verdict.

        Our review of the trial record, however, fails to reveal sufficient evidence that Marathon's

alleged tortious conduct was the proximate cause of Stine's decision to terminate his gas sales to

Cibolo, which forms the sole basis of his damages.

        The fatal flaw in Stine's causation argument arises from jury interrogatory number 3—the sole

interrogatory addressing the tort claim—which asked whether:

        Marathon wrongfully interfered with Patland's [Stine's] gas sale to Cibolo by continuing to
        send Cibolo notices that it was entitled to the proceeds of the sale to Cibolo of Patland's
        [Stine's] gas when Marathon knew or should have known that its proper claims against
        Patland for lease-related costs were paid and causing Cibolo to withhold Patland's money?

The jury answered "Yes." To uphold the verdict, therefore, we must find some evidence to support

the jury's finding that Marathon sent one or more notices to Cibolo when Marathon knew or should
have known that it had no right to the proceeds of Stine's gas sales to Ci bolo. Furthermore, the

evidence must show that any such notice sent by Marathon was causally related to Stine's decision

to terminate his agreement with Cibolo; otherwise, no damages would have flowed from the

described tortious conduct.

       With respect to such notices sent by Marathon, the evidence shows that Marathon sent only

three letters to Cibolo requesting the proceeds of Stine's gas sales. The first two letters were sent in

August and September of 1983. Stine admits that he owed Marathon at that time. Thus, it is clear

that Marathon did not send those letters at a time when it "knew or should have known that its proper

claims against Patland [Stine] for lease-related costs were paid." Marathon sent Cibolo only one

other letter requesting the proceeds of Stine's gas sales. Marathon sent that letter on April 4, 1984.

       Now, we turn to relate these facts to Stine's theory that Marathon's alleged tort caused him

to cease gas sales to Cibolo: Cibolo demanded that Stine lower the price of his gas on February 3,

which Stine declined to do. On March 7, St ine terminated his gas sales to Cibolo. On April 4,

Marathon sent the only notice to Cibolo to withhold Stine's revenues when Marathon knew or should

have known that Stine's debt had been paid. When the April 4 notification was sent, Stine had already

made the decision not to sell gas to Cibolo. Therefore, because of the chronological order of events,

no reasonable juror could have concluded that Stine terminated his gas sales to Cibolo because of

Marathon's alleged tortious act of sending unwarranted notices to Cibolo to withhold Stine's

revenues. Indeed, the evidence suggests that Stine rejected Cibolo's offer because he was unwilling

to accept a fifty percent reduction in the price of his gas. When a jury verdict is so completely

unsupported by the evidence in the record, we must reverse. Boeing, 411 F.2d at 370–74.2

       We therefore REVERSE this part of the verdict and RENDER judgment in favor of

Marathon.

                                                   D

   2
    Because the evidence in the record fails to show there was a causal connection between
Marathon's conduct and Stine's decision to terminate his gas sales to Cibolo, we do not have to
address Marathon's contention that the jury improperly awarded the same damages twice.
Similarly, we do not have to address Marathon's allegation that the evidence in the record does
not support the amount of damages that the jury awarded.
        Our reversal of the count for tortious interference requires us to reverse the award of punitive

damages. Under Texas law, a jury may not award punitive damages unless it has determined that the

plaintiff has also sustained actual damages. 1488, Inc. v. Philsec Inv. Corp., 939 F.2d 1281, 1291

(5th Cir.1991). Our reversal of the judgment for tortious interference leaves nothing to support the

jury's award of punitive damages. The award of punitive damages is, therefore, REVERSED, along

with the count for tortious interference.

                                                    E

        Marathon further complains that the district court erred "in holding that Stine was not

required to segregate his attorney's fees and in awarding Stine $280,000 in fees for five expert

witnesses." Stine replies that the district court's award of attorney's fees did not mention expert fees,

but was an award for attorney's fees within its discretion.

        Texas law requires the attorney's fee be limited to a contract award, it does not permit an

award of attorney's fees for tort claims. See V.T.C.A. Civil Practices & Remedies §§ 38.001–.006

(lists claims for which attorney's fees are allowed, presumptions and exceptions). Texas law requires

that attorney's fees arising from multiple claim litigation be allowed only for those claims for which

they are authorized. E.g., Bullock v. Kehoe, 678 S.W.2d 558, 560 (Tex.App.—Houston [14th Dist.]

1984, writ ref'd n.r.e.). Because the district court failed to require segregation of the attorney's fees,

and now, also because we have reversed both the contract and tort awards, we must also vacate and

remand the award of attorney's fees. Texas law states that "an award of attorney's fees erroneously

based upon evidence of unsegregated fees requires a remand." Stewart Title Guar. Co. v. Sterling,

822 S.W.2d 1, 11 (Tex.1991); Marcotte v. American Motorists Ins. Co., 709 F.2d 378, 381 (5th

Cir.1983).

        The district court abused its discretion by finding that allocation of the fees was not required.

Stine v. Marathon Oil Co., 753 F. Supp. 202, 204 (S.D.Tex.1990). However, Stine is correct in

stating that the district court made no specific award of expert witness fees. On remand, the district

court can address whether expert witness fees were awarded. If they were awarded, such an award

would appear to be in violation of 28 U.S.C. § 1821 and Texas law. Sparks v. Baxter, 854 F.2d 110,
115 (5th Cir.1988). In any event, the district court's award of attorney's fees, 753 F. Supp. 202, is

REVERSED and REMANDED.

                                                    IV

         On cross-appeal, St ine contends that the district court erroneously awarded summary

judgment in Marathon's favor on Stine's claim that Marathon had manifested an intent to surrender

its acreage subject to the JOA in early 1984, and was, therefore, obligated under the terms of the JOA

to assign that acreage to Stine. The standard of review for a summary judgment is well settled:

        We review the record de novo to ascertain whether any genuine issue exists as to any material
        fact and, upon finding none, to ascertain whether the moving party is entitled to a judgment
        as a matter of law. Fed.R.Civ.P. 56(c); Miles v. American Tel. & Tel. Co., 703 F.2d 193
        (5th Cir.1983). Without weighing the evidence, assessing its probative value, or resolving
        any factual disputes, id., we merely search the record for resolution-determinative factual
        disputes. Kennett–Murray Corp. v. Bone, 622 F.2d 887 (5th Cir.1980).

FDIC v. Myers, 955 F.2d 348, 349, 350 (5th Cir.1992). Once a motion for summary judgment is

made and adequately supported, the non-movant cannot rest on pleadings but must bring forth

significant probative evidence to prevent summary judgment. Union Planters Nat'l. Leasing Inc. v.

Woods, 687 F.2d 117 (5th Cir.1982).

        Stine's claim is based on article VIII.A of the JOA, which provides that:

        The leases covered by this agreement, insofar as they embrace acreage in the Contract Area,
        shall not be surrendered in whole or in part unless all parties consent thereto.

        However, should any party desire t o surrender its interest in any lease or in any portion
        thereof, and other parties do not agree or consent thereto, the party desiring to surrender shall
        assign, without express or implied warranty of title, all of its interest is such lease or portion
        thereof.... to the parties not desiring to surrender it.

This provision of the JOA required Marathon to assign its interest in the lease to Stine if it decided

to surrender that interest. Stine contends that, because Marathon intended to forfeit part of its

interest in the lease, he had a right to that interest.

        In order to survive the summary judgment motion, however, Stine had to present some

evidence suggest ing that Marathon possessed the required intent to surrender the lease or a part

thereof. That evidence was as follows: Under the farmout agreement between Stine and InterNorth,

Stine had an obligation to drill two exploratory wells a year, or pay a delay rental. If he failed to drill

the wells or to make the delay rental, he would forfeit his interest in the acreage not held by
production. When Stine assigned part of his interest in the lease to Marathon, Marathon became a

joint farmee with a concurrent obligation to drill the wells; indeed, as operator under the JOA,

Marathon had the initial responsibility to drill the wells. The evidence further shows that Marathon,

while attempting to sell its interest in the lease to Thrash Oil & Gas Co., informed Thrash and

InterNorth that it was not going to drill the two exploratory wells. Stine argues that this evidence

demonstrates Marathon's intent to surrender the lease. As it turned out, however, the sale to Thrash

fell through, Stine drilled the two wells, and no forfeiture to InterNorth occurred. Stine asserts that,

based on these facts, it is possible for a jury to infer that Marathon intended to surrender its interest

in the leased property and consequently, under article VIII.A. of the JOA, Stine is entitled to an

assignment of the acreage from Marathon.

        The district court, however, found that the JOA creates no duty on the part of the Operator

to develop the lease. As the district court pointed out, under the JOA, both Stine and Marathon had

the right to drill these wells. The district court further stated that the duty created by the farmout

from InterNorth existed only between farmor and farmee—it did not extend to and between the

farmees (parties to the JOA), Stine and Marathon. The district court concluded that "[t]he terms of

the InterNorth farmout were not violated, and Marathon's conduct during the attempted sale to

Thrash was not an abandonment. Logic would dictate that a party is not abandoning something it

is attempting to sell."

        The district court did no t err. As Smith points out in his article to which we earlier have

referred: the "[p]reservation of title to the leases contained within the Contract Area is not the sole

responsibility of the operator. The operating agreement requires each participant to preserve the

lease which he contributed by making timely payments of delay rentals and shut-in royalty." Duties

and Obligations at 12–49. In this case, the obligation to drill the two exploratory wells was simply

an alternative to a payment of a delay rental. Stine and Marathon were each under an obligation to

drill those wells and preserve the lease. Marathon's decision not to drill the wells during its

negotiations with Thrash is not probative evidence that Marathon intended to abandon or to surrender

the non-productive part of the lease. Certainly Marathon never expressed any desire to abandon the
lease or to surrender its rights to the acreage. Moreover, the i ntent to surrender the property is

patently inconsistent with the intent to sell it. No reasonable juror could conclude from Marathon's

refusal to drill the wells that Marathon intended to surrender part of the lease within the meaning of

article VIII.A. of the JOA.

        We, therefore, AFFIRM the district court's summary judgment in Marathon's favor on Stine's

claim that Marathon abandoned a portion of the lease.

                                                     V

        Before we sum up our holdings, we take time to address Marathon's complaint that, in its rush

to complete the trial of this matter, the district court deprived it of a fair trial. Marathon complains

that the district judge allowed Stine's attorneys to lead witnesses. Furthermore, the district judge did

not allow deposition testimony to be read to the jury; instead, the judge required both sides to put

pertinent excerpts of depositions into juror notebooks that the jury was instructed to read out of

court. Finally, at the outset of the case when setting the time allowed for each party to present its

case, the judge allowed insufficient time for a trial of this complexity.

        Marathon did not object to these rulings at trial. Normally, we will not consider assignments

of error presented for the first time on appeal. Particularly in a case like this, we place a high value

on the principle that the parties should make the trial judge aware of their objections so that the court

has an opportunity to respond appropriately.

        This case will, however, have to be, in large part tried again. In the interests of ensuring the

proper method of retrial, we will review Marathon's complaints. In doing so, we observe as a

preliminary matter that the " "conduct of a fair trial is vested in the sound discretion of the trial judge,'

and on review his conduct "will be measured against a standard of fairness and impartiality.' [Citation

omitted.]" In re P & E Boat Rentals, Inc., 872 F.2d 642, 653 (5th Cir.1989).

         The district court allowed both sides to use leading questions to speed the examination of

witnesses. Fed.R.Evid. 611 allows the use of leading questions "to develop the witness' testimony."

In addition, the comment to the rule points out that "[a]n almost total unwillingness to reverse for

infractions [of the rule concerning leading questions] has been manifested by appellate courts." We
also note that the district judge sustained a number of objections to leading questions by both parties.

We find nothing in this portion of the judge's conduct of the trial that evidences such an abuse of

discretion or partiality to either of the parties that it amounts to plain error. We urge the trial court,

however, to limit the use of leading questions to non-controversial or background areas—leading

questions must not be allowed in controverted substantive areas where the jury must weigh the

evidence and make credibility determinations. As we all are fully aware, any good trial advocate who

is allowed leading questions can both testify for the witness and argue the client's case by the use of

leading questions. This practice must not be allowed.

        Marathon's complaints about the time allowed for trial are subject to the same weakness in

that the district judge's actions do not rise to the level of plain error. The district judge was not unfair

or impartial—both sides were placed equally under time constraints.

        We view with considerably greater concern, however, the district court's practice in this case

of requiring the parties to provide excerpts of depositions to the jury, rather than allowing this

testimony to be read in open court. Such a practice requires the jury to spend time outside the

courtroom, over and above a full day in the courtroom. The jury's reading of the deposition excerpts

was thus totally outside the supervision of the trial judge. Indeed, the procedure followed incurs a

real risk that the jurors merely took the excerpts home and brought them back the next day unread

and, thus, reached a verdict without having considered all the evidence. Marathon argues that this

procedure violates Fed.R.Civ.P. 43(a) ("In all trials the testimony of witnesses shall be taken orally

in open court, unless otherwise provided ... by these rules.") and 77(b) ("All trials upon the merits

shall be conducted in open court."). Marathon, however, overlooks the provisions of Fed.R.Civ.P.

32, "Use of Depositions in Court Proceedings," which allows the restricted use of depositions as

evidence. There is no explicit requirement in Rule 32 that depositions be read in open court.

Nevertheless, we believe that the practice of providing "evidence to go" or "takeout evidence" is

generally inappropriate.

        We are, however, faced with the fact that both parties agreed to the procedure. Furthermore,

the judge did specifically instruct the jury to read the deposition excerpts and jury notebooks provided
them. There is an "almost invariable assumption of the law that jurors follow their instructions,"

Richardson v. Marsh, 481 U.S. 200, 206, 107 S. Ct. 1702, 1706, 95 L. Ed. 2d 176 (1987), so we are

forced to conclude that the jury read the material provided them as they were instructed to do. In

a civil case, t he trial court is required only to meet a "standard of fairness and impartiality" in its

conduct of the trial. P & E Boat Rentals, 872 F.2d at 653. We, therefore, conclude that Marathon's

complaints concerning the conduct of the trial do not rise to plain error.

                                                  VI

       We sum up as follows:

       1. We hold that the exculpatory wording at issue protects Marathon from liability for any act

taken in its capacity "as Operator" if authorized by the JOA (except for gross negligence or willful

misconduct), whether the conduct at issue is connected with administrative acts or physical

operations.

       2. The judgment of the district court awarding damages for "1. Breach of Contract A. Failure

to turn over operations: $106,000 and prejudgment interest, B. Failure to provide information:

$750,000 and prejudgment interest, and C. Failure to complete wells timely in potential oil sands:

$1,500,000" is REVERSED and REMANDED for new trial with the jury properly instructed in the

light of our interpretation of the exculpatory clause in Article V of the JOA.

       3. The district court's judgment, "3. Tortious Interference: A. $750,000 principal; B.

$573,346.36 prejudgment interest.       4. Punitive damages:      $5,000,000," is REVERSED and

RENDERED, and the district court shall enter a judgment in favor of Marathon on this claim.

       4. The district court's award of attorney's fees, 753 F. Supp. 202, is REVERSED and

REMANDED for further proceedings not inconsistent with this opinion.

       5. The district court's summary judgment in Marathon's favor on Stine's claim that Marathon

abandoned a portion of the acreage subject to the JOA is AFFIRMED.

       AFFIRMED in part, REVERSED in part, RENDERED in part, and REMANDED in part.